“There came on for consideration, defendant’s motion for leave to file out of time, its motion for notice to a third party under Rule 41 (a) (1). Defendant’s motion, filed November 16, 1976, is accompanied by one document entitled ‘Defendant’s Motion for Notice of Claim to Third Party’ and another document entitled ‘Third-Party Notice of Claim.’
“After a review of these papers, I find that defendant’s motion for leave to file out of time should be granted, but its ‘Motion for Notice of Claim to Third Party’ is hereby denied, because the notice and the accompanying ‘Third-Party Notice of Claim’ contain indications that defendant has filed in this court a contingent claim for recovery of money against the third party, and may mislead the third party into the belief that the court has issued a summons on motion of the United States pursuant to Rule 41(a) (2).
“it is therefore ordered that defendant is hereby granted leave to file within 10 days from this date, a proper motion for notice to the third party under Rule 41(a) (1). [Motion filed November 29,1976.] The motion shall omit in the heading the phrase ‘of claim’ and a statement such as that contained in the second sentence, which may leave the impression that defendant has filed in this court a contingent claim for the recovery of money against the third party. If the motion is accompanied by a document similar to the ‘Third-Party Notice of Claim’ filed with the motion of November 16,1976, the words ‘of claim’ shall be omitted from the heading and the words ‘of its claim’ in the second line shall likewise be omitted, but the notice may contain all of the other statements set forth in the ‘Third-Party Notice of Claim.’ See Bowser, Inc. v. United States, 190 Ct. Cl. 441, 420 F. 2d 1057 (1970).”
WlLSON COWEN, Chief Judge.